DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20, 25, and 28 are objected to because of the following informalities: 
In lines 15 and 17 of claim 20, “the handle” should likely be --the door handle--
In lines 14 and 16 of claim 25, “the handle” should likely be --the door handle-- for consistency
In lines 13-14, 16, and 18 of claim 28, “the handle”  should likely be --the door handle-- for consistency
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to the objection to the claim 25 have been fully considered and are persuasive.  The objection to claim 25 has been withdrawn. 

Applicant's arguments with respect to the objection of claim 28 have been fully considered but they are not persuasive. The amendment to claim 28 did not resolve the objection. Claim 28 presently recites both “the door handle” and “the handle,” claim 28 should be amended to refer to the same element consistently.

Applicant’s arguments with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
20. 	A vehicle door control arrangement for permitting opening of a vehicle door, the vehicle door control arrangement comprising: 
a door handle; 
a door handle movement assembly operable to selectively move the door handle between a rest position in which the door handle is locatable substantially within a vehicle door, and an operable position in which the door handle extends outwardly from the vehicle door such that the door handle can be manually engaged by a person; 
an operating unit to detect when it is required to open the vehicle door, and in response to cause the door handle movement assembly to move the door handle from the rest position to the operable position; and 
a control mechanism locatable in the vehicle door and operable by movement of the door handle to cause a door latch to disengage from a closed condition, wherein the door handle is configured such that it can operate the control mechanism even if not in the operable position,
wherein the control mechanism includes a link connecting the handle to the door latch and a cable extends from the link to the door latch, and further wherein a slidable connection is provided between the handle and the link.


REASONS FOR ALLOWANCE
Claims 2, 4, 7-10, 12-15, 20-22, 25, 27-28, and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 2, 4, 7-10, 12-15, 20-22, 25, 27-28, and 31-34.
In regards to claims 20, 25, and 28, Och (US 10,550,611), in view of Wittwer (US 6,698,262), fails to teach, in particular, a link connecting the handle to the door latch and a cable extending from the link to the door latch, and further wherein a slidable connection is provided between the handle and the link. Och teaches a connection between the handle and the link such that the link can pivot with respect to the handle, but Och does not disclose a slidable connection. The examiner can find no motivation to modify the connection between the handle and the link disclosed by Och, in view of Wittwer, to be a slideable connection within destroying the intended structure and operation of the device disclosed by Och, as modified by Wittwer, and/or without use of impermissible hindsight. 
In regards to claims 2, 4, 7-10, 12-15, 21-22, and 31-32, the prior art fails to disclose each and every limitation of claim 20 from which the claims depend.
In regards to claims 27 and 33, the prior art fails to disclose each and every limitation of claim 25 from which the claims depend.
In regards to claim 34, the prior art fails to disclose each and every limitation of claim 28 from which the claim depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675